         CASE 0:18-cv-02429-KMM Document 26 Filed 07/13/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Justina S.,                                                  Case No. 0:18-cv-02429-KMM

        Plaintiff,

v.                                                                 ORDER

Andrew Saul, Commissioner of Social
Security,

        Defendant.


        On September 17, 2019, this Court entered an Order staying this case pending the
outcome of the following consolidated appeals pending before the Eighth Circuit Court of
Appeals: Davis v. Comm’r of Soc. Sec., 18-3422 (8th Cir. Nov. 14, 2018); Thurman v.
Comm’r Soc. Sec., 18-3451 (8th Cir. Nov. 19, 2018); Iwan v. Comm’r of Soc. Sec., 18-
3452 (8th Cir. Nov. 19, 2018); and Hilliard v. Comm’r of Soc. Sec., 19-1169 (8th Cir.
Jan. 24, 2019). The Eighth Circuit recently decided the three consolidated cases in Davis
v. Saul, __ F.3d __, 2020 WL 3479626 (8th Cir. June 26, 2020), and separately issued a
decision in Hilliard v. Saul, __ F.3d __, 2020 WL 3864288 (8th Cir. July 9, 2020). Davis,
2020 WL 3479626 (affirming the district court’s ruling in Davis, Thurman, and Iwan that
the claimant in each case waived an argument that the ALJ was not properly appointed in
accordance with the Appointments Clause of the Constitution); Hilliard, 2020 WL
3864288 (8th Cir. July 9, 2020) (citing Davis and concluding that because “Hilliard did
not raise to the ALJ an Appointments Clause challenge, … this court need not consider
it”).

        Counsel for the Plaintiff suggests that the Court should continue its stay in this
case pending the Eighth Circuit Court of Appeals decision in a second set of consolidated
appeals: Smith v. Saul, 19-2731 (8th Cir. Aug. 14, 2019); Millard v. Saul, 19-2766 (8th
Cir. Aug. 19, 2019); and Taylor v. Saul, 19-3155 (8th Cir. Oct. 4, 2019). He also suggests
that a further stay may be prudent given that there will likely be additional appeals in



                                               1
        CASE 0:18-cv-02429-KMM Document 26 Filed 07/13/20 Page 2 of 2




Davis and Hilliard. ECF No. 25. The Commissioner argues that the Court should rely on
Davis to conclude that Ms. S has forfeited her Appointments Clause claim. ECF No. 24.

       Having reviewed the parties’ recent updates, the Court finds that waiting to issue
any ruling in this case until after the decision in the second set of consolidated appeals
will simplify the issues in this case, conserve judicial resources, and will not severely
prejudice the plaintiff. Wilson v. Corning, Inc., No. CV 13-210 (DWF/TNL), 2018 WL
4635672, at *1 (D. Minn. Sept. 27, 2018) (“In considering whether to stay proceedings,
the Court considers whether a stay will (1) unduly prejudice or tactically disadvantage the
non-moving party; (2) simplify the issues in the infringement litigation and streamline the
trial; and (3) reduce the burden of litigation on the parties and the Court.”). Accordingly,
the Court concludes that staying this case pending the outcome of the second set of
consolidated appeals is appropriate.

       IT IS HEREBY ORDERED THAT this matter is STAYED pending the
outcome of the consolidated appeals in Smith v. Saul, 19-2731 (8th Cir. Aug. 14, 2019);
Millard v. Saul, 19-2766 (8th Cir. Aug. 19, 2019); and Taylor v. Saul, 19-3155 (8th Cir.
Oct. 4, 2019). The parties shall contact the Court within 14 days of the date of the Eighth
Circuit’s decision in these cases to request lifting the stay or any other relief they believe
is appropriate. The Court will determine whether to request supplemental briefing on the
Appointments Clause issue raised in this case upon submission of the parties’ status
updates required by this Order.


Date: July 13, 2020
                                                           s/Katherine Menendez
                                                          Katherine Menendez
                                                          United States Magistrate Judge




                                               2
